Response to Amendment
The amendment filed July 21, 2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed March 28, 2022. 
Claims 10-17 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claims 10 to include the allowable subject matter of "a stock rail, a connecting rail, and a switch rail support manufactured in one part as a monobloc", which the examiner indicated would be non-obvious in the previous Final Rejection filed March 28, 2022 (see page 8, lines 13-16). 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 10 and its dependent claims 11-17, the prior art fails to teach a stock rail, a connecting rail, and a switch rail support manufactured in one part as a monobloc.
The closest reference Benenowski teaches (Fig. 1-6): A grooved rail switch device (Fig. 1) comprising a stock rail (12), a connecting rail (channel rail profile 26), and a switch rail support (annotated Fig. 4 below), wherein the switch rail (14) and the connecting rail (26) are connected to one another by a friction-lock connection (claim 1, lines 3-6), wherein the switch rail (14) is secured against movement in the longitudinal direction by a rail anchor (retainer 18) that extends sectionally in the switch rail support (annotated Fig. 4 below) and in the switch rail (Fig. 4). 
While Benenowski further teaches “an apparent monoblock construction in the area of the connection of the switching rail with the adapter” (Para. 0011) that may be interpreted as a monobloc construction of the switch device, the examiner finds no obvious reason to modify the monobloc construction to include the stock rail and the switch rail support in the form of a slide plate. Such a modification would require improper hindsight reasoning. Further, such a modification would teach against the intended feature of Benenowski, which teaches “in particular, a rolled sheet of a wear-resistant type of steel can be used for the slide device, such as a slide plate, a possibility that is not possible when building the railroad track switch device in a monoblock manner. In addition, a more economical production is obtained, in comparison to monoblock constructions, since the processing cost, such as the machining cost, is kept within bounds” (para. 0010).


    PNG
    media_image1.png
    386
    371
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617